﻿The forty-fifth session of the General Assembly is taking place at a very special time in the history of the United Nations and of mankind. For the first time in more than two generations, the arms race between the major Powers seems, at last, to have ended, thus paving the way, as we all hope, to the understanding and co-operation, that all nations desire.
Thus, Mr. Guido de Marco has succeeded General Joseph N. Garba of Nigeria as President of the General Assembly in circumstances that are very special and filled with great promise. The delegation of Chad offers him its warmest congratulations and wishes him and the other officers of the Assembly every success.
I wish also to extend the Chadian Government's friendly greetings and warmest congratulations to the Secretary-General of our Organisation. We commend him for his dedication to the cause of peace and his tireless efforts to assist the peoples of the third world in combating destitution and poverty. Impelled by his energy and leadership, the United Nations successfully brought independence to Namibia, and, thanks to the concerted effort of the Members of the Organization.
Nelson Mandela, a hero of the struggle for dignity and equality in South Africa, is again free. As we welcome the presence of the sister nation of Namibia in the General Assembly, we venture to hope that we will soon see a multiracial delegation of South Africa occupying that country's seat in this Hall.
My delegation also congratulates the Principality of Liechtenstein on its admission to the Organisation as its 160th Member.
At the forty-fourth session, we saw the first signs of the end of the cold war. Throughout Central and Eastern Europe political liberalisation has in a few months transformed relationships which had been frozen and seemed immutable for the past 40 years. The signals we got from the Malta Summit on 3 and 4 December 1989 were forerunners of the end of one period - the cold war - and the beginning of another, a period of dialogue and concerted action. Since then the words "peace", "freedom" and "democracy" have become our leitmotiv, the concepts driving the actions of the world.
Chad, for its part, did not wait for the East wind to blow over the rest of the world before embarking upon political changes. In fact, as early as 7 June 1982 the Government of the Third Republic began to lay the bases for genuine democracy in the country. It did so first by calling on the Chadian people for national reconciliation after the tragedies that had beset the country. Then, in 1987, it expelled the foreign occupation forces from the northern half of the country. And, finally, it set up in July 1088 the Constitutional Committee that produced the Constitution adopted by referendum on 10 December 1989. That referendum was also the process used to elect the President of the Republic, His Excellency Mr. Al-Hadj Hussein Habre, for a term of seven years.
The new Constitution, which was a genuine product of the Chadian people and was adopted by a large majority vote of our people, today governs the public life of the country. Its provisions embody the universal principles of democracy and freedom, and thus the rights and duties of citizens - in other words, human rights. The institutions provided for under the new Constitution are beginning to come into being. Thus, on 8 July 1990 the Chadian electorate went to the polls to fill the 123 seats in the National Assembly. For the first time in the history of independent Chad, the voters were free to choose their representatives from among 436 candidates who were standing for election on an individual basis. The elections took place in a calm atmosphere, attesting to the political maturity which was acquired by the Chadian people during the long years of a war of aggression and was bolstered by national feeling forged by its suffering.
If political freedom is to bear fruit, it must go hand in hand with harmonious economic development. For that reason, as it seeks to bring about democratization in ways that take into account Chadian cultural values, the Government of the Republic of Chad has committed itself to a programme for the reconstruction and development of the country. Unfortunately, however, apart from the problems of war, the other scourges which Chad had to endure for years have once against raised their heads. I am referring specifically to drought and the pests that destroy crops and vegetation.
Chad, together with the rest of the Sahelian region, has suffered from a shortage of rainfall in 1990, reminiscent of the worst years of drought, famine and desertification. The current year will be one of the most disastrous for farming and the Chadian people already can hear famine knocking at their door. Therefore, once again, the Government of the Third Republic has the regrettable duty to make a pressing appeal to the international community, to all donor countries and agencies, to provide food assistance as promptly as possible to the neediest sectors of the Chadian population. As in the past, the Government of Chad will undertake to distribute that assistance to the beneficiaries in the most open fashion.
Dependent as it is on one crop - cotton - Chad continues to suffer from the crisis that affected that sector in 1986. The very slight hardening of cotton prices in recent years has made the gradual reorganisation of that sector possible, but at the same time Chad is trying to find other means of offsetting the budgetary losses occasioned by the restructuring.
With the primary objective of eradicating hunger and poverty in Chad, the Government of the Third Republic has made rural development the country's priority. This will involve improved health, a higher level of literacy and, above all, the mastering of agricultural research techniques in order to adapt the various crops to the country's climatic conditions and thus maximize the productivity. But, regrettably, the uncertainty of the climate has frustrated our efforts.
As the same time, the choice of this priority in no way represents neglect of the other sectors of the economy, which are equally important and to which we are paying great attention. But for a Sahilian country such as ours, assailed by drought and desertification, the assuring of our food supply becomes a daily concern that haunts us. In this respect, the substantial underground water reserves in Chad could be drawn upon through an irrigation programme in the arid and semi-arid areas of the country.
Contributions from friendly countries and international development agencies and organisations to the rehabilitation and reconstruction of Chad, together with the massive participation of the major donors at the round-table on Chadian development, from 18 to 20 June 1990, lead us to hope that our struggle for food security will receive increasing support from our partners.
Similarly, the conference on education and employment to be held at the end of the year as part of our sectoral approach to development in Chad would be especially successful if our major partners were to take an active part.
As we once again earnestly appeal to our donors to continue to lend us their invaluable support, we also wish to express to them the gratitude and appreciation of the Government and people of Chad. Our thanks go in particular to the Governments of France, the Federal Republic of Germany, Italy, the United States, the Netherlands, Switzerland, China, Saudi Arabia and many others that it would not be possible to name here, and also to development agencies such as the United Nations Development Programme (UNDP), the World Bank and the European Economic Community (EEC) through the European Development Fund.
We would also like to pay a special tribute to those officials of UNDP who assisted us in preparing for the Geneva round-table as well as to France and the World Bank for their assistance in the preparations for the conference on education and employment.
Reconstruction and development in a country such as Chad represent a long-term undertaking. Mindful as we are of this fact, we are striving to rely, first and foremost, on ourselves, but, given our limited resources, we are also obliged to rely on the assistance of the international community as a whole if we are to achieve our objectives. In this regard, we are again this year submitting to the General Assembly a draft resolution on special assistance to Chad. We are confident that delegations will once again support this text as they have done in the last few years.
As we have always stressed, peace is a prerequisite of any economic and social progress. Chad has legitimate aspirations to peace while in no way neglecting the need to defend its territorial integrity and the dignity of its people.
Open as we are to dialogue and co-operation, Chad is firmly resolved to live in peace with all its neighbours, without distinction. In that spirit, the Government of the Third Republic has professed its faith in the sound nature of the Chadian spirit, which is once of tolerance and hospitality. Unfortunately, this openness of spirit seems to have been regarded by certain neighbouring countries as weakness, to such a point that, at a certain moment in its history, Chad found itself almost entirely occupied and laid waste with its very existence as a State flouted.
The national uprising which ended that situation has also restored dignity to the Chadian people. Today, the people of Chad are united in locking towards the future, resolved to make their country a great nation.
It is in this perspective that we see the bilateral dialogue and the dialogue taking place in the ad hoc committee of the Organisation of African Unity (OAU) concerning the Chad-Libya dispute which led to the cease-fire in September 1987 and to the signing of the Framework Agreement o¿ Algiers on 31 August 1989 concerning the peaceful settlement of the territorial dispute between the two countries.
In this respect, even though conciliation has not led to the desired results, the Algiers Agreement has been respected by the two parties to the conflict as far as the ruling of the International Court of Justice is concerned.
Given the nature of the jurisprudence and the norms of international law in this area, together with the fact that the OAU has made uti possedetis the linchpin of the principle of the sacredness of the ^orders inherited from colonisation, Chad continues to have confidence in the future rulings of the Court. Chad has confidence in the United Nations bodies and agencies in their role as organs responsible for safeguarding peace and security and preserving the sovereignty of small vulnerable nations.
Respect for the norms and principles of international law should henceforth govern relations among States at a time when the major actors in international life are demonstrating their faith in the United Nations system in а very concrete manner.
Hope is being reborn in the hearts of billions of men and women who have always desired - seemingly in vain - an end to the cold war and to regional conflicts and longed for the dawning of greater justice in international relations. How, only a few years away from the next millennium, the community of nations must welcome the changes in Eastern Europe which have suddenly relaxed the atmosphere to such an extent that it is now possible to hope that a nuclear war may be averted and that there are greater chances of ending regional conflicts.
The positive developments in South Africa, the independence of Namibia, the withdrawal of Soviet troops from Afghanistan are all, in this respect, palpable proof, and indeed logical consequences, of East-West detente. At the same time, the democratisation of Central and Eastern Europe lead the people of that continent to hope for the realisation in the near future of the Common European Home.
But the fires of tension are by no means completely extinguished. In Asia, in Latin America, in Africa and in the Middle East, especially in the Gulf region, tensions persist and new ones arise. Bloody confrontations pose a dangerous threat to peace and security in those regions and throughout the world.
Everyone knows that the present Gulf crisis greatly transcends the boundaries of the States directly involved, going beyond the Middle East itself. It is a real time-bomb threatening the whole of mankind. It is clear that a military conflagration would destroy the entire region. While no one knows when or how it might be ended, it is certain that it would take an unacceptable number of innocent lives and would cause lasting disruption to economic and political life world-wide. Therefore, Chad joins the rest of the international Community in calling for a rapid peaceful settlement to this dangerous conflict. It goes without saying that, to be viable, such a settlement must take account of the interests and concerns of all parties; it is also clear that no peaceful solution will be possible unless it is rooted in the legal and political norms and principles that are the foundation of international political life. In other words, it must have its basis in respect for international law, respect for the United Nations Charter and respect for the various resolutions adopted by the United Nations on this subject.
Aware of our own country's recent past, my delegation joins previous speakers in urgently appealing to the international community to do everything in its power to find peaceful solutions to all these conflicts. The present climate in international relations more than ever before favours positive co-operation to that end. We encourage the Secretary-General in his peace initiatives designed to ensure that understanding and concord prevail throughout the world. The universal peace to which we have aspired since the creation of the United Nations is within our grasp, and can be achieved if we bring the necessary means to bear. Future generations will judge us very harshly if we fail to grasp this unique opportunity to restore peace throughout the world. That peace must be just, lasting and comprehensive. It must take into account the dignity of all peoples and bring greater justice to relations among States.
While we cannot but welcome the independence of Namibia, apartheid continues to rear its ugly head in neighbouring South Africa, despite the talks under way between Pretoria and the African National Congress of South Africa. The evil minds that created that political system have even generated inter-tribal differences in order to delay further the elimination of racial discrimination.
Above all, justice must be manifested in international economic relations, where the inequality is most striking. The international economic situation seems to be far from benefiting from the improvements of recent years. Although growth ha, continued in developed market-economy countries, the countries of Latin America and Africa suffer from stagnation or even regression.
The causes of this deterioration were identified long ago and are well known. In particular, we note the content major fall in commodity prices, the net transfer of resources to developed countries, the enormous debt burden and skyrocketing interest rates.
Over the past 30 years there has been no lack of United Nations initiatives designed to find overall solutions to the great challenges of the day: poverty, famine, ignorance and disease. The magnitude of these scourges cries out to the conscience of all, and the developing countries feel increasingly that everything is being done to delay the inevitable day o£ reckoning.
Africa, a continent on the way to being marginalised, is facing a real disaster, and nothing in the short term gives us hope that the trend will be reversed. Moreover, the blame for the crisis in the continent is being placed on the Africans themselves. As President Al-Haj Hissein Habre has said,
"A ferocious media campaign is now trying to show that problems of underdevelopment are due to come congenital lack of ability on the part of the Africans".
Poverty, exacerbated by policies of structural adjustment with a high social cost, is spreading, and threatens peace in many countries.
As I say, there has been no lack of initiatives, and the United Nations has a fundamental role to play in the maintenance of international peace and security as well as in the promotion of development. That is why the Declaration on economic co-operation adopted at the eighteenth special session of the General Assembly and the Paris Declaration on the Least Developed Countries, despite their scope, should be seen as important challenges for this final decade of the century.
The crucial problems confronting the developing countries and the least developed among them in particular can be solved only if accepted principles and objectives are applied in a comprehensive and integrated manner. In the final analysis, genuine international co-operation for development requires the political will of States, buttressed by a spirit of equity and, above all, a sense of justice. Without justice, North-South antagonisms could grow worse. The end of the cold war and of the arms race should provide an opportunity for all mankind to turn in the same direction and to direct its creative forces towards the development of the third world, the eradication of poverty, and scientific progress for the common good.
While democracy and human rights are central questions in development, what do human rights and individual freedoms mean to starving people huddled together in destitution and ignorance?
Lags in various areas of development resulting from an unjust economic order are the basic causes of underdevelopment. Countries will not emerge from their situation by creating anarchy in over-indebted countries whose people live below the poverty line. To have some chance of success political liberalisation must be sustained and promoted by integrated economic development.
Similarly, the protection of the environment must not be achieved at the expense of the countries of the third world in general and Africa in particular. Nor must it be a pretext for unreasonable delay in carrying out development projects initiated by underdeveloped countries.
It goes without saying that for a Sahelian country like Chad, with so fragile an environment, protecting the ecosystem is of special importance to us as we formulate our development policies. If we are to push back the desert and conquer it, we need everyone's assistance. 
This session of the Assembly has seen the convening of the first florid Summit for Children. That unique event was an extraordinary hymn to hope and to mankind's future. The world awareness evidenced at that meeting with regard to the nature of the tragic sufferings of the planet's children and to the remedies needed is proof in itself of the resolve of nations and their leaders to meet all the challenges that endanger the cowing generations. Chad takes this opportunity to reaffirm its commitment to asking its modest contribution to the building of a world finally free from poverty, exploitation, racism, oppression and war, a world in which peace, freedom, justice, mutual understanding and material and spiritual well-being will prevail.
